Citation Nr: 0810061	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Regional Office (RO) that granted the veteran's claim for 
service connection for PTSD, and assigned a 30 percent 
evaluation for it, effective February 2004.  The veteran 
disagreed with the assigned rating.  In a March 2005 rating 
action, the RO denied a total rating based on individual 
unemployability due to service-connected disability.  This 
case was previously before the Board in February 2007, at 
which time it was remanded to ensure due process and for 
additional development of the record.  Based, in part, on the 
receipt of additional evidence, the RO assigned a 50 percent 
evaluation for PTSD effective February 2004, by rating 
decision dated in November 2007.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares, intrusive 
thoughts and flashbacks, but there is no evidence of panic 
attacks, delusions, obsessional rituals, or neglect of 
personal appearance and hygiene.

2.  The veteran's only service-connected disability is PTSD, 
for which a 50 percent evaluation has been assigned.  

3.  The veteran completed eight years of schooling and has 
work experience in a mill.  He last worked full time in 1989.

4.  His service-connected PTSD is not so severe as to prevent 
him from engaging in employment consistent with his education 
and occupational experience.


CONCLUSION OF LAW

1.  An initial evaluation in excess of 50 percent for PTSD is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a November 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection 
and for a total rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  A February 2007 
letter informed the veteran of the evidence needed to 
substantiate a claim for an increased rating, and reiterated 
the information pertaining to the distribution in obtaining 
such evidence.  The Board also notes that the February 2007 
letter advised the veteran of the evidence needed to 
establish a disability rating and effective date, to include 
submitting or advising VA of any evidence that concerns the 
level of disability and the impact of his symptoms on 
employment.  See Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. January 30, 2008).  The case was last readjudicated 
in November 2007.

Nevertheless, the veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 
2008) (where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA 
outpatient medical records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  VA treatment records have been 
obtained, and there is no indication that the veteran 
receives any private treatment.  The veteran has been 
informed as to the types of evidence to submit, including 
specific examples of such, was provided with the rating 
criteria in the statement of the case, and has been advised 
that he can submit statements from himself or others to show 
the severity of his disability and its impact on his 
functioning.  There is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Increased rating-PTSD 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the awards; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, in pertinent part, as follows:

        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
relationships.

On factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or where 
there is major impairment in several areas such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF of 51 to 60 indicates moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 
indicates some mild symptomatology (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See DSM-IV; see 
also 38 C.F.R. § 4.125 (2007).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 
38 C.F.R. § 4.130 (2007).  

The veteran asserts that an initial rating in excess of 50 
percent is warranted for PTSD.  During the course of his 
claim, the veteran has been afforded two VA psychiatric 
examinations, and he has also received treatment at a VA 
outpatient treatment clinic.  The evidence supporting his 
claim includes some findings recorded in these records.  In 
this regard, the Board observes that on the August 2004 VA 
psychiatric examination, it was noted that the veteran had 
daily intrusive thoughts and nightmares several times per 
week.  He only slept four hours a night.  It was also noted 
that he acknowledged, reluctantly, periods of suicidal 
thinking.  The examiner stated that he was quite reluctant to 
acknowledge any type of emotional distress.  The veteran 
described feelings of hypervigilance, and he was noted to be 
somewhat withdrawn.

VA outpatient treatment records dated from 2005 to 2007 have 
been associated with the claims folder.  It was noted in 
March 2006 that the veteran had intrusive memories and 
flashbacks.  He also endorsed hypervigilance, increased 
startle and irritability.  He also had occasional homicidal 
ideation when upset, although he had no plan or intent.  On 
mental status evaluation, his affect was anxious and his mood 
depressed.  He had what the examiner characterized to be 
illusions related to hypervigilance, and some visual 
hallucinations on waking in the middle of the night.  The 
examiners assessments were severe PTSD and major depressive 
disorder.  The GAF score was 50.  It was noted in May 2006 
that the veteran had passive thoughts of suicide, but without 
any plan or intent.  The examiner commented that the veteran 
had significant symptoms of PTSD, marked by intrusive 
thoughts, nightmares, night sweats, flashbacks, avoidance, 
hypervigilance, anhedonia and severe startle reaction.  When 
seen in March 2007, it was indicated that the veteran had 
experienced a number of difficult events, including the death 
of his mother-in-law, injuries he sustained when he was run 
over by a tractor, and wrecking his truck.  An examination 
revealed that the veteran was tearful at times when relating 
stories of previous traumas.  The assessment was PTSD, and 
the examiner stated that the events had stimulated an 
increase in his PTSD symptoms.  It was further noted that he 
had experienced a fair response to medication prior to the 
events.

The veteran was most recently examined by the VA in August 
2007.  He reported nightmares, distressing recollections, 
avoidance of physical and emotional reminders of his trauma 
and increased arousal.  On mental status evaluation, the 
veteran displayed some psychomotor agitation and he struggled 
to fight off tears at times.  The diagnosis was PTSD, and the 
GAF score was 50. 

The evidence against the veteran's claim includes the medical 
findings of record.  The Board notes that at the time of the 
August 2004 VA psychiatric examination, the veteran was 
appropriately groomed.  He was alert and cooperative, and his 
affect was normal.  He had no hallucinations or delusions and 
his thought content was rational.  He had no psychomotor 
agitation.  While he said he had friends, he indicated that 
he stayed to himself.  The GAF score was 55.

The VA outpatient treatment records reflect that the veteran 
was consistently described as being well-groomed.  It was 
noted consistently from November 2005 to early 2006 that his 
thought processes were intact, and he had no hallucinations 
or delusions.  The only abnormal findings were that his 
affect was constricted and his mood was depressed.  It was 
reported in May 2006, that the veteran was better on new 
medication, but was still irritable when triggered.  He had 
no suicidal or homicidal ideation or audio and visual 
hallucinations.  It is significant to point out that the 
Global Assessment of Functioning scores ranged from 50 to 55.  
The Board observes that the veteran reported in November 2005 
that he had been married for 37 years and that he had a good 
relationship with his children.  

Similarly, the most recent VA psychiatric examination reveal 
that the veteran's thought content was free of delusions or 
suicidal or homicidal ideation.  There were no audio or 
visual hallucinations, and the veteran was fully oriented to 
person, place and purpose, but he had the wrong date.  The 
examiner stated that the veteran had a significant degree of 
social impairment, and would be constrained in securing and 
maintaining employment, particularly at his stage in life.  

The extensive medical evidence of record fails to demonstrate 
that an initial rating in excess of 50 percent is warranted 
for PTSD.  There is no clinical evidence that the veteran has 
any panic attacks (let alone near continuous ones), impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene, as would be required to 
assign a higher rating.  The Board concludes that the medical 
findings of record are of greater probative value than the 
veteran's statements regarding the severity of his 
disability.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 50 percent for PTSD.

	II.  Total rating 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent disability 
or one 40 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
advancing age may be considered.  

The veteran has been granted service connection for PTSD, 
evaluated as 50 percent disabling.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating based on individual 
unemployability due to service-connected disability, where 
the disability rating did not entitle the appellant to a 
total disability rating under 38 C.F.R. § 4.16(a), the rating 
board must also consider the applicability of 38 C.F.R. 
§ 4.16(b), and that the decision or non-decision by the RO 
whether to refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.  In this case, the veteran does 
not meet the schedular standards under 38 C.F.R. § 4.16(a), 
and there is no competent evidence that he is unemployable 
due solely to his service-connected disabilities.  

The record discloses that the veteran has completed eight 
years of schooling and he has work experience in a mill.  The 
most recent VA examination noted the veteran had a small 
tobacco farm until 2000 when it went out of business.

The record reflects that the only comment in the record 
regarding the veteran's employability was made following the 
VA psychiatric examination in August 2007.  At that time, the 
examiner stated that the veteran's PTSD symptoms had 
constrained his options for securing and maintaining 
employment, particularly at his stage in life.  Although this 
statement clearly suggests that the veteran's employment 
prospects were limited, there is no basis on which it may be 
concluded that the veteran was precluded from employment due 
to the severity of his PTSD.  In this regard, the Board 
points out that there is no indication in the record that the 
veteran has even attempted to obtain employment, but been 
rejected due to his PTSD.  Moreover, the statement reflects 
that the veteran's age was a factor, and such cannot be 
considered when evaluating service-connected disability or 
determining unemployability for compensation purposes.  
38 C.F.R. § 4.19.

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected PTSD is not shown to be so severe as to 
preclude all forms of gainful employment.  The Board 
emphasizes that there is no competent medical evidence of 
record demonstrating that the veteran is unemployable solely 
due to his service-connected disability.  The Board finds 
that the medical evidence of record is of greater probative 
value than the statements of the veteran.  Thus, the 
preponderance of the evidence is against the claim for a 
total rating based on individual unemployability due to 
service-connected disability.  




ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


